DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg 8 paragraph 3, filed 09/14/2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 08/04/2022 has been withdrawn. 
Applicant’s arguments, see pg 10 last paragraph, filed 09/14/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bromer (US20170066194).
Applicant's remaining arguments filed 09/14/2022 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 18 overcome the rejection under 35 U.S.C. §112(b). The Examiner respectfully disagrees. Applicant’s as filed specification fails to define what is within the scope of “a hinged construction type of building component.” Applicant’s specification only appears to show a “hinged construction type building component” is a wedge with an internal structure (paras 0068-0070; Figs. 7A-8). However, the specific structure shown cannot be read into the claim as a limitation (See MPEP 2111). For example, an interlocking brick, a length of solid material similar to lumber, or a random shape used for filler could be interpreted as “a hinged construction type of building component” in view of the specification. As such, it is unclear what limits the intended scope of “a building component.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 18:
Claim 18 recites the limitation “wherein the 3D printed object is a hinged construction type of building component.” However, Applicant’s as filed specification fails to define what is within the scope of “a hinged construction type of building component.” Applicant’s specification only appears to show a “hinged construction type building component” is a wedge with an internal structure (paras 0068-0070; Figs. 7A-8). For example, an interlocking brick, a length of solid material similar to lumber, or a random shape used for filler could be interpreted as “a hinged construction type of building component.” As such, it is unclear what limits the intended scope of “a building component.”

In reference to claims 28 and 29:
Claim 28 recites the limitations “wherein the fixed portion of the platform can include” and wherein the rotating portion of the platform can include” in lines 1-2 (emphasis added). The use of the phrase “can include” renders the claim indefinite as it is unclear whether the limitations after the “can include” are required to meet the claim or merely optional language.
Claim 29 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-10, 18, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer (US20170066194 – previously of record) in view of Belorustsev (US20200406554 – previously of record).

In reference to claims 1 and 7-10:
Bromer discloses three-dimensional ("3D") printing system (abstract), comprising: 
an extruding system (abstract) including a feed pipe coupled to a printing material source and a nozzle coupled to the feed pipe (para 0024 discloses a feedstock, a pipe to connect the feedstock to the nozzles would have been apparent to a person having ordinary skill in the art), the nozzle having a longitudinal axis along which printing material is extruded during a printing process to form at least a portion of a 3D printed object (Fig. 1), wherein the nozzle is configured to extrude printing material fed thereto by way of the feed pipe at a printing angle (para 0024; Fig. 1), the printing angle being defined by the angle between the longitudinal axis and the top surface of a layer of printing material being printed (Fig. 1); and 
a positioning system including a platform (Fig. 1 numeral 110) configured to support the extruding system and a platform rotating subsystem configured to rotate the platform during the printing process (para 0024; Fig. 1 numerals 110 and 111, the platform having a fixed portion and a rotating portion that rotates with respect to the fixed portion (Fig. 1 showing the external housing surrounding the servomotors 110), wherein rotating the rotating portion of  the platform adjusts the printing angle (para 0024).
Bromer does not disclose a curing system including a plurality of curing components configured to cure the printed material after the printed material has been extruded from the nozzle (claim 1), wherein the extruding system further includes a nozzle coupler configured to provide a removable connection between the feed pipe and the nozzle (claim 7), wherein the plurality of curing components includes light emitting curing components (claim 8), wherein the plurality of curing components further includes a light focusing subsystem (claim 9), or a second drive configured to rotate the curing system during the printing process (claim 10). However, this is taught by Belorustsev. Belorustsev teaches an extrusion based 3D printing system (abstract, claim 1) having a nozzle coupler configured to provide a removable connection between the feed pipe and the nozzle (paras 0061-0062, Figs. 1-3). Belorustsev further teaches a curing system including a plurality of curing components configured to cure the printed material after the printed material has been extruded from the nozzle (para 0021; Fig. 1) by emitting focused light (para 0069). Belorustsev further teaches a drive configured to rotate the curing system during the printing process (para 0063)(because Belorustsev teaches rotating the modules “around” the stationary extruder it is interpreted as a stand-alone drive, see Belorustsev para 0063). Belorustsev teaches these systems allow for improved 3D printing materials and processes and prevent oxidation and emission of toxic gases (paras 0002-0005) and improve curing conditions (para 0063). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bromer with the light curing of Belorustsev in order to obtain a system which allowed for improved 3D printing materials and processes and improves curing conditions.

In reference to claim 2:
In addition to the discussion of claim 1, above, Bromer further discloses wherein the feed pipe includes a first segment coupled to the printing material source and a second segment removably coupled to the first segment and coupled to the nozzle (para 0031; Fig. 2).

In reference to claim 3:
In addition to the discussion of claim 1, above, Bromer further discloses wherein the second segment of the feed pipe forms a straight pipe segment (para 0031; Fig. 2).

In reference to claim 18:
In addition to the discussion  of claim 11, above, modified Bromer does not explicitly disclose wherein the 3D printed object is a hinged construction type of building component. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As an initial matter, there term “building component” is extremely broad. Applicant’s specification states that “[b]uilding component 802 can be a hinged construction component or any other type of building component, as desired” (Applicant’s specification para 0070 as filed). As such, the prior art structure of modified Belorustsev is capable of printing a building component and meets the claim.

In reference to claim 25:
In addition to the discussion of claim 1, above, Bromer further discloses wherein the extruding system and the positioning system are included in a movable printing head that is configured to move in multiple directions during the printing process (Fig. 1).

In reference to claim 26:
In addition to the discussion of claim 25, above, Bromer does not disclose wherein the curing system is also included in the movable printing head. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Belorustsev further teaches wherein the curing system is included in the movable printing head (Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the curing module on the movable printing head because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the curing module moves with the nozzle. It is the Examiner’s further position that one of skill in the art would recognize that placing the curing module on the movable printing head, as taught by Belorustsev, would provide the benefit of reducing complexity of the system while ensuring consistent alignment.

In reference to claim 27:
In addition to the discussion of claim 25, above, Bromer further discloses wherein the platform rotating subsystem is configured to rotate the platform to adjust the printing angle while the printing head moves during the printing process (para 0024).

In reference to claim 28:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification without reading limitations from the specification into a claim (MPEP 2111). Applying this standard, the Examiner concludes that in addition to the discussion of claim 1, above, Bromer further discloses wherein the fixed portion of the platform can include an end plate (Fig. 1 showing the external housing generally indicated by numeral 110) and the rotating portion of the platform can include a bracket proximate the end plate (Fig. 1 showing the internal servomotors 110 which rotate having a connector 111 for affixing the nozzle), the bracket being configured to rotate with the rotating portion and to interact with the end plate (para 0024; Fig. 1). While not precisely teaching the specific structure illustrated in Applicant’s specification, for example see Fig. 4A-4B, the claimed “end plate” and “bracket” are broad and interpreted as encompassing the end cap and servomotor/gear mounting structures of Bromer.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer and Belorustsev as applied to claim 2, above, and further in view of Brahmstedt (US20210107218).
In addition to the discussion of claim 2, above, Bromer further discloses wherein the second segment of the feed pipe forms a telescopic pipe segment (para 0031) but fails to teach wherein the second segment of the feed pipe forms an elbowed pipe segment. However, this is taught by Brahmstedt. Brahmstedt teaches an extrusion based 3D printing system (abstract, paras 0003, 0027). Brahmstedt further teaches the use of an orientable, elbowed extrusion pipe segment allows for better selective control of bead shape (para 0013). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Bromer with the orientable, elbowed extrusion pipe segment of Brahmstedt in order to obtain a system which provided better selective control of bead shape.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer and Belorustsev as applied to claim 1, above, and further in view of Weiss (US20190047309 – previously of record).
In addition to the discussion of claim 1, above, modified Bromer does not teach wherein the extruding system further includes a protective skirt located proximate the nozzle, the protective skirt being configured to shield printing material from the curing system as the printing material is extruded from the nozzle. However, this is taught by Weiss. Weiss teaches a system for extrusion based 3D printing (abstract; Fig. 1). Weiss further teaches a skirt located proximate the nozzle, the skirt being configured to shield printing material from the curing system as the printing material is extruded from the nozzle (paras 0008-0012; Figs. 2A, 3A, 3A) which allows for smooth and accurate printing (para 0007). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Weiss with the system of modified Harrison in order to obtain a system in which the nozzle is protected from UV radiation to allow for smooth and accurate printing.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer and Belorustsev as applied to claim 1, above, and further in view of Weisman (US20200030491 – previously of record).
In addition to the discussion of claim 1, above, modified Bromer does not teach wherein the extruding system further includes a source coupler configured to removably couple the feed pipe to the printing material source. However, this is taught by Weisman. Weisman teaches a system for extrusion based 3D printing (paras 0015, 0036; Fig. 4). Weisman further teaches that a quick release between the source and the pipe ensures that all additives from a prior material source have been removed and a completely or partially new and sterilized material pathway is made (para 0118)(The Examiner has interpreted “quick release” as a “coupler” as it indicates a structure which requires “releasing”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Harrison with the coupler of Harrison in order to ensure that all additive from a prior material feed are removed when installing a new material feed.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer and Belorustsev as applied to claim 1, above, and further in view of Meess (US20180253080 – previously of record).

In reference to claims 11 and 15:
In addition to the discussion of claim 1, above, Bromer further discloses the use of feedback loops (para 0096) but does not disclose further comprising: a feedback system including at least a processor and one or more sensors, wherein the feedback system is configured to facilitate detecting a location of the nozzle with respect to the 3D printed object during the printing process (claim 11) or wherein the one or more sensors include at least one safety sensor configured to facilitate collision prevention between the 3D printing system and one or more other objects around the 3D printing system (claim 15). However, this is taught by Meess. Meess teaches an extrusion based additive manufacturing system (para 0037). Meess further discloses the use of sensors to determine locations of an object and robots in the build volume and coordinate the movement to avoid a collision (para 0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Bromer with the collision avoidance of Meess in order to obtain a system which automatically prevents collisions.

In reference to claims 12, 13, and 14:
In addition to the discussion of claim 11, above, Belorustsev further teaches wherein the feedback system further includes one or more cameras configured to facilitate visual quality control (claim 12) and  wherein the one or more cameras include a video camera configured to facilitate visual in-process quality monitoring and a thermal vision camera configured to facilitate visual in-process inspection of printed material curing and curing intensity adjustment (claim 13) and wherein the one or more sensors include at least one printed material layer height measuring sensor configured to facilitate quality control regarding further printing process correction (claim 14)(paras 0094-0095). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the camera system of Belorustsev to monitor the width of each layer.

In reference to claim 16:
As discussed in reference to claim 11, above, Meess teaches a position identifying sensor for position adjustment. Modified Bromer does not explicitly teach the sensor is used for calibration. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, Modified Bromer teaches a sensor for determining the position of the extrusion head and, as such, that sensor would be capable of use for system calibration.

In reference to claim 17:
In addition to the discussion of claim 11, above, Belorustsev further discloses wherein the one or more sensors include at least one curing intensity sensor configured to facilitate curing quality control (0090). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the curing intensity sensor of Belorustsev in order to ensure proper operation and detect failures in the curing module, e.g. facilitate curing quality control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742